Case 1:16-cv-20904-EGT Document 94 Entered on FLSD Docket 02/01/2019 Page 1 of 1




                       UM TED STATES DISTRICT COURT
                       SOUTC RN DISTRICT OF FLORIDA

                            Case N o.16-20904-ClV -TO RRE S

    CD D Y BELAN G ER ,

               Plaintiff,
    VS

    M SOR TS W O RLD B IM IN 1,etal

               D efendants.
                                                 /

                       O UESTION/N OTE FROM TH E JUR Y




                                       XAQ .V




                                                     /
                                                     '
l
                                       I
k-                                     j
                                       '             !
    PrintN am e ofForeperson                         Si   ure ofForepersonD ate
